Case: 19-10230    Date Filed: 06/11/2019   Page: 1 of 4


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10230
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:17-cv-00053-DHB-BKE

JOHN DOPSON,

                                                           Plaintiff-Appellant,


                                 versus

CHRIS STEVERSON,
JEFFERY DEAL,
RON BOWDOIN,
BETTY RIDDLE,
ATHANIEL KING,
JEROME DANIELS,
TOMMY BARRENTINE,
CHRIS SCREWS,


                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________
                            (June 11, 2019)
               Case: 19-10230     Date Filed: 06/11/2019     Page: 2 of 4


Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

       John Dopson appeals the dismissal of his complaint against Chris Steverson,

the Sheriff of Telfair County, Georgia, three of his deputies, and four deputies of

the Sheriff’s Office of Dodge County, Georgia. Dopson complained of false arrest,

false imprisonment, and the infliction of emotional distress in violation of Georgia

law, O.C.G.A. §§ 51-7-1, 51-7-2, 51-12-6, and of cruel and unusual punishment in

violation of article 1, section 1, paragraph XVII of the Georgia Constitution. The

district court dismissed Dopson’s complaint for lack of subject matter jurisdiction.

Fed. R. Civ. P. 12(b)(1). We affirm.

       We review de novo a dismissal for lack of subject matter jurisdiction.

Clements v. LSI Title Agency, Inc., 779 F.3d 1269, 1273 (11th Cir. 2015). We

accept as true the allegations in the complaint and draw all reasonable inferences in

favor of the plaintiff. Id.

       The jurisdiction of the federal courts is limited to “that power authorized by

Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Congress

has granted the district courts “original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. For a

claim to arise under federal law, the allegations in the plaintiff’s complaint must


                                            2
               Case: 19-10230     Date Filed: 06/11/2019    Page: 3 of 4


establish that “federal law creates the cause of action asserted” or that his right to

relief necessarily depends upon the resolution of a substantial question of federal

law. Gunn, 568 U.S. at 257; see Caterpillar Inc. v. Williams, 482 U.S. 386, 392

(1987) (“The presence or absence of federal-question jurisdiction is governed by

the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists

only when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint.”). If “a federal court determines that it is without subject matter

jurisdiction, [it] is powerless to continue” and is obligated to dismiss the action.

Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999); see

Fed. R. Civ. P. 12(h)(3).

      Dopson’s complaint fails to allege a claim that arises under federal law. In

the first count of his complaint, Dopson alleges that he was falsely arrested “in

violation of Georgia law pursuant to O.C.G.A. § 51-7-1” and that he was “falsely

imprisoned . . . in violation of Georgia law pursuant to O.C.G.A. § 51-7-2.”

Similarly, Dopson alleges in counts two and three of his complaint, respectively,

that he was “subjected to cruel and unusual punishment or abuse” in violation of

“Article 1, § 1, Paragraph XVII of the Georgia Constitution” and that “[t]he

conduct of Defendants . . . constitutes both negligent and intentional infliction of

emotional distress . . . in violation of Georgia law pursuant to O.C.G.A. § 51-12-

6.” Dopson argues that his “state law claims . . . necessarily state a federal issue,”


                                           3
              Case: 19-10230     Date Filed: 06/11/2019    Page: 4 of 4


but “[t]he mere presence of a federal issue in a state cause of action does not

automatically confer federal-question jurisdiction,” Dunlap v. G&L Holding Grp.,

Inc., 381 F.3d 1285, 1290 (11th Cir. 2004) (quoting Merrell Dow Pharms., Inc. v.

Thompson, 478 U.S. 804, 813 (1986)). And Dopson’s right to relief for his claims

under state law does not necessarily depend on resolution of a substantial federal

issue. See Gunn, 568 U.S. at 257. Dopson’s claims can be resolved without

deciding whether the officers violated his rights or deprived him of a right owed

under federal law. See Screws v. United States, 325 U.S. 91, 108 (1945)

(“Violation of local law does not necessarily mean that federal rights have been

invaded.”). The district court correctly dismissed Dopson’s complaint for lack of

subject matter jurisdiction.

      We AFFIRM the dismissal of Dopson’s complaint.




                                          4